UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7283



CHARLES JONES,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAUGH; PRISON HEALTH SERVICES; DOCTOR
TESFAYE,   Director;   JOHN  MOSS,   Physician
Assistant; OFFICER HILTON; EDWARD TAMES,
Lieutenant; CHRISTOPHER OZOUKWU, Officer;
THOMAS RESHKE, Nurse; PATRICE DEWITT, Pharmacy
Nurse; OFFICER ROBINSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3409-RDB)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Jones v. Kavanaugh,

No. CA-02-3409-RDB (D. Md. filed July 22, 2003; entered July 23,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2